         Case 1:19-cr-00696-PAE Document 266 Filed 08/20/21 Page 1 of 2




                                  Schlam Stone & Dolan LLP
                                        26 Broadway
                                  New York, New York 10004
                                       (212) 344-5400

August 20, 2021

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Ari Teman, 19 CR 696 (PAE)

Dear Judge Engelmayer:

Ms. Kellman and I submit this letter as an application that we be relieved as Mr. Teman’s
counsel. In our considered judgment, the breakdown in the attorney-client relationship is beyond
repair. Ms. Kellman and I can no longer meaningfully communicate with Mr. Teman, with
whom we have irreconcilable differences, and with whom representation has become
unreasonably difficult.

Until yesterday, we did not believe that this motion would be necessary. As we advised the
Circuit in our motion to be relieved, Mr. Teman told us that he is in the process of engaging new
counsel to represent him on appeal. We expect that new counsel will be able to advise and assist
Mr. Teman with any representation going forward in District Court. Meanwhile, the only
pending matter in District Court is compliance with the Court’s order of August 18, 2021
[Docket No. 263], addressing restitution. Mr. Teman’s pro se communication with the Court of
yesterday [Docket No. 265] contributed to our change our view. We urge the Court to relieve us
expeditiously and permit new counsel (once engaged) sufficient time to address the Court’s order
of August 18, 2021 [Docket No. 263]. We will, of course, cooperate with new counsel and take
appropriate steps as to depositors’ funds currently held in escrow. See e.g., Docket Nos. 251,
260, 261.

We are disinclined to provide more information in support of this application. We do not want to
disclose any privileged information nor anything that might prejudice Mr. Teman going forward.
We are also concerned that any information that might be presented by Mr. Teman pro se in
opposition to this motion might serve to prejudice his interests, especially as your Honor is
supervising his release. For these reasons, to the extent that the Court requires undersigned
counsel to provide more information in support of this application, or permits Mr. Teman to
respond to this application, we respectfully urge the Court (1) to request that another judicial
officer hear any such information and make a recommendation to your Honor without disclosing
the substance of any such submissions; and (2) to require that any such submissions be made to
such judicial officer ex parte and under seal.
         Case 1:19-cr-00696-PAE Document 266 Filed 08/20/21 Page 2 of 2




Respectfully submitted,

/s/ Andrew J. Frisch
Andrew J. Frisch

/s/ Susan G. Kellman
Susan G. Kellman
25 Eighth Avenue
Brooklyn, New York 11217

cc: United States Attorney’s Office
